jPER CURIAM.
By petition for a writ of certiorari we lhave for review an order of the Florida ilndustrial Commission bearing date April -28, 1964.
We find that oral argument would serve -no useful purpose and it is therefore dispensed with pursuant to Florida Appellate -Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the ; record and briefs leads us to conclude that -there has been no deviation from the essential requirements of law. The petition is ■ therefore denied.
DREW, C. J., and THOMAS, ROB-1ERTS and ERVIN, JJ., concur.
CALDWELL, J., dissents.